Citation Nr: 0534278	
Decision Date: 12/19/05    Archive Date: 12/30/05

DOCKET NO.  98-18 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
degenerative disc disease of the lumbosacral spine.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1979 to 
November 1995.  He had over eight months of prior service as 
well.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1997 rating decision issued by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which granted service connection 
for degenerative disc disease of the lumbosacral spine and 
assigned a 20 percent disability rating.  The Board has 
remanded this claim twice, in March 2001 and October 2003, 
for further development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.

REMAND

In January 2003, the veteran notified the RO of additional 
medical evidence directly related to his claim.  
Specifically, he indicated that he receives routine care for 
his back disability from the Jacksonville, Florida Naval 
Hospital, to include magnetic resonance imaging (MRI) scans.  
The record does not reflect that the RO attempted to retrieve 
these records.  In fact, the most recent treatment records 
from any source are dated in 1997.  

In view of the current state of the record, it is the opinion 
of the Board that further development is required.  The 
record on appeal is deficient in that it lacks potentially 
relevant evidence which could reveal information essential to 
the determination whether relief can be granted to the 
veteran.  Littke v. Derwinski,       1 Vet. App. 90 (1990).  
Green v. Derwinski, 1 Vet. App. 121 (1991); Caffrey v. Brown, 
6 Vet. App. 377 (1994).

While the Board regrets the further delay that remand of this 
case will cause, it recognizes that due process 
considerations require such action.  Accordingly, this matter 
is remanded to the RO via the Appeals Management Center in 
Washington, D.C. for the following:

1.  The RO should obtain any relevant records 
for the veteran from the Naval Hospital in 
Jacksonville, Florida, for the period from 
December 1995 to the present.

2.  Thereafter, the RO should readjudicate 
the issue on appeal.  If the determination 
remains unfavorable to the veteran, he and 
his representative should be furnished a 
supplemental statement of the case which 
addresses all evidence associated with the 
claims file since the last statement of the 
case.  The veteran and his representative 
should be afforded the applicable time period 
in which to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
the veteran's claim.  The veteran need take no action unless 
otherwise notified, but he may submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

 
 
 
 


